Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-15-00256-CV

                       In the Interest of A.N.H. and T.D.H., Children

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-01405
                    Honorable Charles E. Montemayor, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. No costs shall be assessed against Father in relation to this appeal because he
qualifies as indigent under Texas Rule of Appellate Procedure 20.1.

       SIGNED August 19, 2015.


                                              _____________________________
                                              Jason Pulliam, Justice